Citation Nr: 1613426	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and alcohol dependence.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the April 2011 rating decision, the RO granted service connection for PTSD and alcohol dependence and assigned a 70 percent evaluation effective from April 29, 2010.

The Board remanded the case in September 2015 for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2015 letter, a private health care provider indicated that the Veteran's PTSD symptoms had worsened and that he was totally and permanently disabled and unemployable.  The Veteran had indicated in a November 2015 VA Form 21-4142 that he had been seeing that provider from 2010 to the present, and the provider also noted that she had first seen him in June 2010; however, the claims file does not contain the actual treatment records from 2010 to 2015.  Therefore, on remand, the AOJ should request any outstanding treatment records.

In addition, the Veteran was afforded a VA psychiatric examination in January 2016.  The examiner found that the Veteran's presentation during the evaluation indicated a highly questionable self-report and embellishment of mental health symptoms and related functional impairment.  The examiner concluded that, although the Veteran met the criteria for PTSD, his symptoms are not as severe as the Veteran suggested and were best categorized as mild to moderate.  Moreover, the examiner stated that the previous diagnosis of alcohol dependence is erroneous based on a review of all available records and in consideration of the Veteran's inconsistent accounts regarding his alcohol use over time.  The examiner noted that the Veteran provided inconsistent reports and endorsed symptoms beyond those documented in records.  In addition, multiple symptom validity measures administered during the VA examination revealed scores that were nearly two and half times the suggested clinical cutoff score for screened malingering and well above VISN 6 recommended cutoff scores for malingering.  The examiner stated that such a result suggested that the Veteran embellished his self-report on certain symptoms.  Moreover, a PTSD symptoms validity test reflected insufficient effort to produce valid test results and suggested that the Veteran simulated symptoms.  

In light of this conflicting evidence dated less than one month apart, the Board finds an additional VA examination is needed to ascertain the current severity and manifestations of the disability. 

The Board further notes that the Veteran's claim for TDIU is inextricably intertwined with the claim for an increased evaluation for PTSD.  Moreover, it does not appear that he has been provided adequate notice in connection with that claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and alcohol dependence.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, including treatment records from the private health care providers identified in the November 2015 VA form 21-4142 and the December 2015 letter (the Veteran has indicated that he has received treatment from those providers since 2010, yet the actual treatment records are not associated with the claims file).

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should send the Veteran a notice letter in connection with his claim for TDIU. 

The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD and alcohol dependence. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include symptom validity testing.  The examiner is requested to review all pertinent records associated with the claims file, including the December 2015 evaluation from P.C.S. and the January 2016 VA examination report. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD and alcohol dependence. 

If the examiner questions the validity of any testing or believes there is feigning or malingering, he or she should explain such a finding in the report.  The examiner should also indicate whether the degree of impairment can be ascertained in light of such a finding and address the December 2015 private evaluation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




